Hamilton App. Nos. C-140634 and C-140652, 2015-Ohio-3743. Reported at 150 Ohio St.3d 296, 2017-Ohio-1340, 81 N.E.3d 435. On motion for reconsideration. Motion denied.
Cannon, J., dissents and would grant the motion in part and would reconsider the decision to dismiss the cause as having been improvidently accepted.
Brunner, J., dissents.
Timothy P. Cannon, J., of the Eleventh District Court of Appeals, sitting for Fischer, J.
Jennifer L. Brunner, J., of the Tenth District Court of Appeals, sitting for DeWine, J.